DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed May 14, 2021.  Claims 1 and 10 have been amended.  Claims 19 and 20 remain withdrawn.  Claims 1, 3-18, and 21 are currently pending and under examination.

The present application claims the benefit of U.S. Provisional Patent Application No. 62/665751, filed May 2, 2018.


Withdrawal of Rejections:

	The rejection of claims 1, 3-18, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 1, 3-12, 18, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al., is withdrawn.




New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2012/0064622, Published 2012 – Previously Presented).
With regard to claims 1, 11, and 18, Fischer et al. teach a method for producing a biomass in a continuous fermenting system, the method including: providing a chemoautotroph including Cupriavidus necator or Ralstonia eutropha, and culturing a population of the Cupriavidus necator or Ralstonia eutropha, in the fermentation system, including culturing a population of Ralstonia eutropha in the fermentation system to produce polyhydroxybutyrates, which are polyhydroxyalkanoates (Para. 8, 103, 205, 221-222, 247-248).  
An appropriate amount of nitrate can be added to the culture in the fermentation system to achieve a desired increase in biomass, including a concentration of 5 mM nitrate (Para. 252), which is fully encompassed within a nitrogen concentration of 0.6 mM to 8.5 mM.  It is noted that Applicant indicates that limiting concentrations are expressed in terms of residual concentration within the reactors of the system, where the residual concentration is the concentration of the chemical present within the reactor at a particular time (see Specification 
As it is taught that the nitrate is specifically added to a culture at a specific concentration, the concentration of the nitrate is deemed to be independently controlled in at least one reactor of the fermentation system.  
As Fischer et al. teach the method as claimed, including the components as claimed (i.e. culturing/fermenting Cupriavidus necator or Ralstonia eutropha in the presence of 5 mM nitrate), and as the components of the method cannot be separated from their properties, performance of the method would necessarily maintain a population biomass production rate of at least 0.5 g/L/h, and include a population biomass concentration between 10 g/L and 50 g/L, in the at least one reactor, and provide for the result that the population biomass comprises a concentration of between 5 wt% and 25 wt% polyhydroxyalkanoate (PHA), wherein a relative difference between the targeted concentration of PHA in the population biomass and an average concentration of PHA in the population biomass as measured during a 1 hour period during operation of the fermentation system is less than 20%.
As noted, Fischer et al. teach that the method may produce polyhydroxybutyrates, which are polyhydroxyalkanoates, as a product (Para. 93, Line 1-7; Para. 221-222; Fig. 18), wherein intracellular polyhydroxybutryate can be measured by solvent extraction (Para. 222).  As such, it 
Regarding claim 3, Fischer et al. teach that growth can be determined by measuring the glucose (carbon) uptake rate (Para. 251, 253), which indicates that the glucose concentration is necessarily greater than a limiting concentration in order to provide for growth and the subsequent measurement. 
Regarding claim 4, Fischer et al. teach renewable feedstocks and biomass, where sources include glucose (Para. 253), which is a biological feedstock.
Regarding claim 5, Fischer et al. teach non-biological routes to convert inorganic energy sources and inorganic carbon to chemicals of interest (Para 48), which is a non-biological feedstock.
Regarding claim 6, Fischer et al. teach that the feedstock can be derived from agricultural crops and residues, and waste organic matter, and from carbon dioxide that is a byproduct of beer or whisky brewing (Para. 51).  
Regarding claims 7 and 8, Fischer et al. teach the use of gas, such as carbon dioxide, and sugar, including in liquid form, as feed streams (Para. 51, 88, 93).
Regarding claims 9 and 10, Fischer et al. teach supplying the population with feedstocks including: gas, including carbon dioxide and hydrogen; sugars, including glucose and fructose; carboxylic acids, including formic acid and lactic acid; and alcohols including glycerol (Para. 7, 150, 219).
Regarding claim 12, Fischer et al. teach that the fermentation system includes a single stage continuous stirred tank bioreactor (Para. 46, 247-248, 308).
claims 13-15 and 17, Fischer et al. teach that nitrate, which is a limiting nutrient, can be added to the culture in the fermentation system, including at a concentration of 5 mM, to provide sufficient nitrate to achieve a desired increase in biomass (Para. 252).  Additionally, changes in culture conditions of the chemoautotrophs, which include Cupriavidus necator and Ralstonia eutropha, can be optimized for growth, including the concentration of electron acceptors, which include nitrate (Par. 261).  Given these teachings, it would have been obvious to one of ordinary skill in the art to measure both the biomass and nitrate concentrations throughout culturing/fermentation, and adjust the nitrate concentration as necessary to maintain a concentration of 5 mM and/or to achieve the desired biomass concentration.  
Further, it would have been routine for an ordinary artisan to determine the frequency of sampling necessary to maintain the nitrate at 5 mM throughout culturing/fermentation to continue to achieve the desired biomass concentration.  It is noted that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the frequency of sampling to maintain the nitrate at 5 mM, including at more than one sample per hour or less than one sample per hour, to result in maintenance of the desired biomass concentration when practicing the taught method.
Regarding claim 16, Fischer et al. teach that a computer system, including hardware and software, can be utilized in performing the taught method, the system further including sensors and other input or output devices (Para. 117, 121), wherein a sensor that is part of a computer system is an online measuring apparatus.  As it is taught that changes in culture conditions of the Cupriavidus necator and Ralstonia eutropha, can be optimized for growth, including the concentration of electron acceptors, which include nitrate (Par. 261), it would have been obvious to one of ordinary skill in the art to utilize the sensor, which is an online measuring apparatus, to monitor the concentration of nitrate to allow for adjustments to be made to optimize growth during culture/fermentation.  As the sensor coupled to the computer system must be able to be in contact with both the culture and the computer system, it would have been obvious to an ordinary artisan that a port would be coupled to the sensor to allow the sensor to be placed in contact with the culture/fermentation medium for sampling.    
Regarding claim 21, as noted previously, Fischer et al. teach that 5mM nitrate, which is the limiting nutrient, is added to the culture (Para. 252).  As a specific amount of nitrate is added, the nitrate would be added at least intermittently to provide this amount to the culture.    


Response to Arguments

In view of Applicant’s amendments, the previous anticipation rejection over Fischer et al. has been withdrawn, however a new obviousness rejection is set forth above.  Applicant’s arguments relevant to the present rejection over Fischer et al. will be addressed.  Applicant urges that Fischer et al. appear to refer to an input concentration of nitrogen, while limiting concentrations as claimed are a different measurement, as discussed in paragraph [0021] of the Specification.  
	Applicant’s argument have been fully considered, but have not been found persuasive.
see Specification Para. 21).  As 5 mM of nitrate is added to the culture, which is necessarily added at a particular time, the 5 mM nitrate as taught by Fischer et al. is deemed to be a limiting nitrogen concentration.  Alternatively, as Fischer et al. teach that an appropriate amount of nitrate can be added to the culture in the fermentation system to achieve a desired increase in biomass, it would have been obvious to one of ordinary skill in the art to maintain an appropriate amount of nitrate in the culture, including 5 mM, to provide the result of the desired increase in biomass.


Maintenance/Modification of Rejections Necessitated by Amendment:

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-18, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/399145 
The claims of the instant application are drawn to a method for producing biomass in a continuous fermentation system that includes: providing an organism belonging to a genus selected from the group consisting of Cupriavidus and Ralstonia; culturing a population of the organism in the fermentation system; independently controlling the concentration of each of one or more selected limiting nutrients in at least one reactor of the fermentation system, wherein the selected limiting nutrients comprise nitrogen, phosphorous, or a combination thereof; operating the fermentation system under continuous fermentation conditions comprising a limiting nitrogen concentration of 0.6 mM to 8.5 mM in at least one reactor of the fermentation system, and/or a limiting phosphorous concentration of 0.12 mM to 1.7 mM in the at least one reactor; and maintaining a population biomass production rate of at least 0.5 g/L/h in the at least one reactor, measuring a concentration of polyhydroxyalkanoate, wherein the population biomass comprises a targeted concentration of polyhydroxyalkanoate between 5 wt% and 25 wt%.
The '145 application claims are drawn to a method for increasing the yield of an extracellular product in an aerobic fermentation system, the method comprising: providing an organism belonging to a genus selected from the group consisting of Cupriavidus and Ralstonia, wherein the organism has been modified to exhibit a decreased synthesis of polyhydroxyalkanoate relative to that of the corresponding wild type organism, wherein the organism has been modified to exhibit an increased synthesis of the extracellular product relative to that of the corresponding wild type organism, wherein the organism comprises one or more modified or exogenous promoters, and wherein the promoters are each independently a constitutive promoter or an inducible promoter activated by a nutrient limitation condition;

The applications contain the same or similar methods and compositions, as shown above.  It would be obvious for a person of ordinary skill in the art to utilize the method for utilizing Cupriavidus and Ralstonia for fermentation from the '145 application to arrive at the instant claims, because the methods utilize the same or similar materials and method steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	
Applicant has indicated that no further actions with regard to this rejection are currently taken, as no pending claim has yet been allowed. 
Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653